DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a shape that protrudes form an upper end of the main body and does not protrude outwards from the main body” is not understood.  The shape must either protrude or not protrude.  Examiner cannot determine how the structure can be in two mutually exclusive states.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tatin, U.S. Patent 10,219,603 or Tatin ‘603 in view of Lee ‘121.
Regarding Claim 1, Tatin teaches:
“a main body (Tatin 40) configured to store cosmetics therein; 
a cover (Tatin 14/34) configured to open and close a first side of the main body; and 
a hinge part (Tatin 38) configured to hingedly connect the cover to the main body, 
wherein the hinge part comprises: 
a shaft insert part (see below) formed to have a shape that protrudes from an upper end of the main body and does not protrude outwards from the main body; 
a hinge shaft (see 43) being inserted into the shaft insert part; and 
a shaft coupling part (see Tatin 42) formed by depressing an edge of the cover to receive the shaft insert part, and securing both ends of the hinge shaft”
Tatin does not explicitly disclose element 43 as a hinge shaft, however, it appears to one of ordinary skill in the art that element 43 is a conventional hinge shaft or pin.
Should Applicant disagree, Lee ‘121 clearly teaches:
“a hinge shaft (see Lee’121 50)”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Tatin with a hinge shaft as taught by Lee because a hinge shaft structure is notoriously old and well known in the art and would function adequately in the application.

    PNG
    media_image1.png
    258
    615
    media_image1.png
    Greyscale


Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatin ‘603 or Tatin-Lee as applied to claim 1 above, and further in view of Pires ‘521.
Regarding Claim 2, Tatin or Tatin-Lee does not teach:
“the main body and the cover are magnetically coupled to each other on an opposite side of the hinge”
Pires clearly teaches:
“the main body and the cover are magnetically coupled to each other…(see Pires, paragraph [0020])”
At the time of the invention was filed it would have been obvious to one of ordinary skill in the art to provide Lee with the magnet features of Piers on the opposite side of the mains as the hinge because that provide an “auto close” feature due to the magnetic attraction.

Regarding Claim 7, Tatin or Tatin-Lee does not teach:
“an applicator detachably provided on a lower portion of the main body”
Pires clearly teaches:
“an applicator detachably provided on a lower portion of the main body (see fig. 7, elements 201-203)”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide an applicator in the lower portion of the main body because that would be a convenient place to stow a necessary item.

Claim(s) 3-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatin or  Tatin-Lee as applied to claim 1 above, and further in view of Huang, U.S. Patent 10,334,932.
Regarding Claim 3, Tatin or Tatin-Lee does not teach:
“the main body comprises a support groove that is concavely formed from the first side of the main body to a second side thereof”
Huang teaches:
“the main body comprises a support groove (see below) that is concavely formed from the first side of the main body to a second side thereof”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Tatin or Tatin-Lee with the features of Huang disclosed above because that would reduce the likelihood of damage to the hinge, main body or cover.

    PNG
    media_image2.png
    410
    354
    media_image2.png
    Greyscale

Regarding Claim 4, the combination of Tatin-Huang or Tatin-Lee-Huang is silent with regard to the
degrees to which the cover opens when rotated.
	However, at the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide the claimed angle range because the claimed angle range would permit unhindered access to the interior of the container and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 [R-5].

Regarding Claim 5, in the Tatin-Huang or Tatin-Lee-Huang combination, Huang teaches:
“when the cover is opened, an edge of an upper surface of the cover comes into
 contact with an end of the support groove, and
10wherein the hinge part comprises an inclined surface that is inclined towards a front in a direction from top to bottom, so that the rear end of the cover guides or does not interfere with the cover along an opening course (see drawing selection above)”		



Regarding Claim 6, in the Tatin-Huang or Tatin-Lee-Huang combination, Huang teaches:
“a lower end of the hinge part extending from the main body is provided in front of the support groove (see drawing selection above)”

Regarding Claim 9, Tatin or Tatin-Lee does not teach:
“a storage container defining a receiving space to store the cosmetics therein, and
comprising a lid that is hingedly coupled to open or close the receiving space, 
wherein the main body comprises a receiving depression to receive 15a hinge coupling
structure of the storage container”
Huang teaches:
“a storage container (see Huang 14) defining a receiving space (see fig. 2) to store the cosmetics therein, and comprising a lid (see Huang 15) that is hingedly coupled to open
 or close the receiving space (see figs. 3-4),
wherein the main body comprises a receiving depression (see drawing selection below)
to receive 15a hinge coupling structure of the storage container”
	At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Lee the structures of Huang laid out above because that would allow for multiple different cosmetics to be stored.
Regarding Claim 10, neither Lee or Huang teaches:
“the receiving depression comprises a pair of receiving depressions provided on left and right sides of the main body, respectively, thus allowing a 20position of the hinge coupling structure of the storage container to be optionally changed”
At the time the invention was filed it would have been obvious to provide an additional receiving depression in the Tatin-Huang or Tatin-Lee-Huang combination because that permit right-handed and left-handed use of the device and a duplication of parts is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Harza

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatin or Tatin-Lee as applied to claim 1 above, and further in view of Baccaray ‘651.
Regarding Claim 8, Tatin or Tatin-Lee does not teach:
“a band coupled to a central portion of an outside of the main body, or coupled to a front portion or a rear portion that is eccentric from the 5central portion, and rotatably provided, so that the band is in contact with a side of the main body, or is rotated to form a space from a bottom surface of the main body”
Baccaray does teach:
“a band (see Baccaray 5) coupled to a central portion of an outside of the main body (see fig. 1, element 6), or coupled to a front portion or a rear portion that is eccentric from the 5central portion, and rotatably provided, so that the band is in contact with a side of the main body, or is rotated to form a space from a bottom surface of the main body (note the position of the band when on a user’s wrist will meet these limitations)”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Lee with a band as taught by Baccaray because that would permit easy and accessible storage of the cosmetic container.

Allowable Subject Matter
Claims 11-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677